♦> Bayern LB

1st Amendment Agreement to the Master Loan Agreement
for EUR 4,000,000.00 of August 18, / September 15, 2011






between
REFUsol GmbH
Uracher Straße 91
D-72555 Metzingen


hereinafter referred to as "Borrower" - and


Bayerische Landesbank Brienner Straße 18
D-80333 München
hereinafter referred to as “Bank” -


The Bank and the Borrower agree the following revised wording of Item 1 and
supplement to Item 6.4
1.
Subject matter of the Agreement

The Bank shall grant the Borrower a general credit facility (“loan”) in the
amount of


4,000,000.00 EUR (in words: four million euros)


- until further notice, at the latest by July 31, 2013 (“end of term to
maturity”) for financing operating capital - notwithstanding the right of
termination pursuant to no. 26 of the Bank's General Business Conditions.


6.4
The Borrower additionally undertakes to submit the consolidated financial
statements 2011 regarding the next higher group level by no later than October
31, 2012.



All other provisions of the Master Loan Agreement of August 18, / September 15,
2011 shall remain unchanged.
The Bank considers itself bound by this proposal up until August 15, 2012. The
foregoing amendment to the Master Loan Agreement of August 18, / September 15,
2011 shall only come into existence upon the receipt of a legally-binding
original countersigned by the Borrower by the Bank before the end of this
period.




Metzingen    Munich July 30, 2012




Refusol GmbH    Bayerische Landesbank


